         Case 1:18-cv-10901-GAO Document 57 Filed 06/20/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
BUNTHOEUN KONG                             )
                                           )
                                           )
                  Petitioner,              )
      v.                                  )     C.A. No. 18-10901-GAO
                                          )
KEVIN MCALEENAN, et al.,                  )
                                          )
                  Respondents.            )
                                           )

                                NOTICE OF APPEARANCE

       Pursuant to L.R. 83.5.2, please enter my appearance in the above-captioned case as counsel

for the Respondents.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                                    /s/ Annapurna Balakrishna
                                                    Annapurna Balakrishna, BBO # 655051
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    Tel.: 617-748-3111
                                                    Email: annapurna.balakrishna@usdoj.gov

   Dated: June 20, 2019
     Case 1:18-cv-10901-GAO Document 57 Filed 06/20/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

    I, Annapurna Balakrishna, Assistant United States Attorney, hereby certify that this
document filed through the ECF system will be sent electronically to the registered participants
as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants.

                                                 /s/ Annapurna Balakrishna
                                                 Annapurna Balakrishna
Dated: June 20, 2019                             Assistant U.S. Attorney




                                             2
